Exhibit 10.1
 
PRUDENTIAL BANCORP, INC.
PRUDENTIAL SAVINGS BANK
SEPARATION AGREEMENT


This Separation Agreement (the "Agreement") by and among Prudential Bancorp,
Inc. (the "Company"), Prudential Savings Bank (the "Bank" and collectively with
the Company, "Prudential"), and Joseph R. Corrato is entered into as of May 3,
2016.


WHEREAS, Mr. Corrato currently serves as President and Chief Executive Officer
and as a member of the Board of Directors of each of the Company and the Bank;


WHEREAS, the Bank and Mr. Corrato previously entered into an amended and
restated employment agreement dated as of October 1, 2015, which was amended
pursuant to Amendment No. 1 thereto effective as of November 1, 2015 (the
"Employment Agreement");


WHEREAS, Mr. Corrato also has previously entered into an Endorsement Split
Dollar Agreement with the Bank dated August 28, 2012 (the "Split Dollar
Agreement"), providing for certain benefits with respect to split-dollar
insurance maintained by the Bank for his benefit;


WHEREAS, Mr. Corrato has provided valuable services to the Bank for more than 37
years and to the Company since its formation in 2013 (and to its predecessor
from its formation in 2004);


WHEREAS, after careful and thoughtful deliberation by the Boards of Prudential
and Mr. Corrato, the parties hereto believe it is in their mutual best interest
that Mr. Corrato retire as President and Chief Executive Officer and as a member
of the Board of each of the Company, the Bank and the Bank's subsidiaries on the
Effective Date, as hereinafter defined;


WHEREAS, Mr. Corrato is willing to relinquish his rights under the Employment
Agreement and to have it be superseded by this Agreement; and


WHEREAS, the Bank is willing to appoint Mr. Corrato as a director emeritus as
set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
other good and valuable consideration, the parties hereto agree as follows:


1.             
Effective Date.  The "Effective Date" of the Agreement is May 1, 2016.



2. Service on the Boards; Retirement.


(a) As of the Effective Date, Mr. Corrato shall resign from his positions as
President and Chief Executive Officer of each of the Company and the Bank, as
well as any officer positions he has with any of the Bank's subsidiaries.
 
 
1

--------------------------------------------------------------------------------

(b) As of the Effective Date, Mr. Corrato shall retire from his position as a
member of the Board of Directors of each of the Company, the Bank and each the
Bank's subsidiaries.


(c) Mr. Corrato is hereby appointed, as of the Effective Date, as a director
emeritus of the Bank to serve in that capacity, which Mr. Corrato accepts,
through and including February 29, 2020 ("Service Period"). Mr. Corrato will
have no specified duties except as may be mutually agreed to by the Bank and Mr.
Corrato and except that, as may be reasonably requested by the Bank from time to
time, Mr. Corrato shall provide assistance with respect to the loan relationship
of the Bank set forth on Exhibit A hereto.


3. Compensation; Benefits.


(a) Payments Prior to the Effective Date.  In accordance with the terms of the
Employment Agreement, the Bank will continue to pay Mr. Corrato at his current
adjusted monthly base salary of $16,719.33 per month through the Effective Date,
provided that Mr. Corrato continues to be in the employ of the Bank through such
date.  Such payments will be made in accordance with the Bank's normal payroll
practices and be subject to standard withholdings and deductions.


(b) Separation Payment. As consideration for the release of claims provided by
Section 8 hereof, including any related to his Employment Agreement, 5(c) (the
"Release"), as well as for the services provided by Mr. Corrato pursuant to
Sections 2(c) and 9 hereof, the Bank shall pay Mr. Corrato $225,000 (the
"Separation Payment"), with such amount to be (i) paid in 26 equal installment
payments of $8,653.85 in accordance with the Bank's normal payroll practices,
(ii) subject to such deductions and withholding that the Bank determines are
required by law, and (iii) further subject to the Release not being revoked by
Mr. Corrato during the Revocation Period as defined in Section 8(f) hereof. The
first installment of the Separation Payment will be made within ten (10)
business days following the Effective Date or, if later, in the first payroll
period following the expiration of the Revocation Period set forth in Section
8(f) hereof, provided that Mr. Corrato does not revoke the Release during such
Revocation Period. In the event the Release is not revoked during the Revocation
Period and Mr. Corrato dies before the Separation Payment has been fully paid,
all remaining installments of the Separation Payment which remain unpaid as of
the date of Mr. Corrato's death shall be paid to Mr. Corrato's beneficiaries or
estate at the same time and in the same amount as they would have been paid to
Mr. Corrato.


(c) Medical and Dental Benefits. The Bank shall pay 100% of the premium costs
for continued COBRA coverage for medical, dental and vision insurance for Mr.
Corrato and his dependents for a period ending upon the earlier of (i) the
six-month anniversary of the Effective Date, or (ii) the date that Mr. Corrato
obtains full-time employment by another employer that entitles him to receive
substantially similar benefits. Following the expiration of the period in the
preceding sentence, Mr. Corrato may elect medical, dental and vision coverage at
his expense pursuant to COBRA to the extent and for the then remaining amount of
time it is permissible to maintain continued COBRA coverage.


(d) Director Emeritus Compensation.  Mr. Corrato shall not be entitled to any
cash compensation for his service as a director emeritus during the Service
Period.


2

--------------------------------------------------------------------------------

(e) Split Dollar Agreement.  The Split Dollar Agreement shall terminate as of
the Effective Date and Mr. Corrato shall have no further rights and privileges
thereunder.


(f) Existing Stock Options and Restricted Stock Awards.  The 76,029 vested stock
options held by Mr. Corrato as of the Effective Date of this Agreement to
purchase shares of common stock of the Company shall remain outstanding and
exercisable in accordance with their terms. The options covering 65,099 shares
of common stock of the Company and the restricted stock awards covering 25,511
shares which remain unvested as of the Effective Date will continue to vest in
accordance with the terms of their grant so long as Mr. Corrato continues to
serve as a director emeritus of the Bank.


(g) Employee Benefit Plans.  Mr. Corrato shall be entitled to receive his vested
benefits under the Bank's Employee Stock Ownership Plan, the Bank's 401(k)
profit sharing plan and the Bank's multiple employer defined benefit pension
plan in accordance with the terms of such plans. Following the Effective Date,
Mr. Corrato shall no longer be entitled to participate in any of the employee
benefit plans or programs offered by the Company, the Bank or any of their
subsidiaries (except to the extent permitted by the terms of such plans), and no
additional benefits shall accrue or vest on behalf of Mr. Corrato under such
employee benefit plans or programs subsequent to the Effective Date, except as
set forth in Sections 3(c), 3(e) and 3(f) hereof or as otherwise provided under
the terms of such plans.


(h) Expenses.  The Company and/or the Bank shall reimburse Mr. Corrato or
otherwise provide for or pay for all reasonable expenses, if any, incurred by
Mr. Corrato at the specific request of the Company or the Bank, subject to such
reasonable documentation as may be requested by the Company or the Bank.  If
such expenses are paid in the first instance by Mr. Corrato, the Company and/or
the Bank shall reimburse Mr. Corrato therefor upon receipt of such reasonable
documentation as may be requested by the Company.  Such reimbursements or
payments shall be made promptly by the Company or the Bank, as applicable, and,
in any event, no later than March 15th of the year immediately following the
year in which such expenses were incurred.


(i) Transfer of Automobile. The Bank shall transfer to Mr. Corrato the title on
the company-provided automobile currently used by Mr. Corrato.  Such title
transfer shall occur within ten (10) business days following the Effective Date
upon the payment of $1.00 by Mr. Corrato; provided, however, Mr. Corrato shall
also be responsible for any titling or transfer fees or sales taxes incurred in
connection with the transfer thereof.


(j) Interest Rate on Mortgage Loan.  The Bank agrees that the interest rate on
Mr. Corrato's residential mortgage loan issued as of May 21, 2009, as modified
November 15, 2011 (the "Mortgage"), obtained from the Bank shall continue in
effect in accordance with the terms of such Mortgage until the Mortgage is fully
repaid, subject to any regulatory requirements or restrictions with respect to
preferential interest rates.


(k) Vacation and Other Leave.  All accrued vacation and other leave time that
Mr. Corrato has which remains unused as of the Effective Date shall be
forfeited.


3

--------------------------------------------------------------------------------



4. Termination.


(a) Cause.  The Company and the Bank may terminate Mr. Corrato's service as a
director emeritus during the Service Period for Cause. For purposes of this
Agreement, "Cause" shall mean removal of Mr. Corrato as a director emeritus
because of personal dishonesty, incompetence, willful misconduct, breach of
fiduciary duty involving personal profit, intentional failure to perform stated
duties, willful violation of any law, rule or regulation (other than traffic
violations or similar offenses) or final cease-and-desist order, willful conduct
which is materially detrimental (monetarily or otherwise) to the Company and/or
the Bank or material breach of any provision of this Agreement, in each case
with respect to matters that occurred, arose or were discovered during the
Service Period. Notwithstanding the foregoing, for purposes hereof, a
determination by regulatory authorities that Mr. Corrato has willfully violated
any applicable law, rule or regulation or final cease-and-desist order shall
constitute Cause.


For purposes of this provision, no act or failure to act, on the part of Mr.
Corrato, shall be considered "willful" unless it is done, or omitted to be done,
by him in bad faith or without reasonable belief that his action or omission was
in the best interests of the Company and/or the Bank. Any act, or failure to
act, based upon authority given pursuant to a resolution duly adopted by the
Board of Directors of either the Company or the Bank or based upon the advice of
counsel for the Company and/or the Bank shall be conclusively presumed to be
done, or omitted to be done, by Mr. Corrato in good faith and in the best
interests of the Company and the Bank. The removal of Mr. Corrato as a director
emeritus for conduct described the paragraph above shall not be deemed to be for
Cause unless and until there shall have been delivered to him a copy of a
resolution duly adopted by the affirmative vote of a majority of the entire
membership of the Board of Directors of the Company and/or the Bank at a meeting
of the Board of Directors called and held for such purpose (after not less than
ten (10) days advance notice is provided to Mr. Corrato and he is given an
opportunity, together with counsel chosen by him, to be heard before the Board
of Directors), finding that, in the good faith opinion of the Board, Mr. Corrato
is guilty of the conduct described above, and specifying the particulars thereof
in detail.


As of the date hereof, none of the parties to this Agreement is aware of facts
that would constitute "Cause" as defined under this Agreement.


(b) Notice of Termination.  Any termination by the Company and/or the Bank for
Cause shall be communicated by a written Notice of Termination to the other
party hereto given in accordance with Section 13 of this Agreement.  For
purposes of this Agreement, a "Notice of Termination" means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for removal of Mr. Corrato as a
director emeritus under the provision so indicated and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the termination date (which date shall be not more than thirty (30)
days after the giving of such notice).  The failure by the Company and/or the
Bank to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Cause shall not waive any right of the Company
and/or the Bank hereunder or preclude the Company and/or the Bank from asserting
such fact or circumstance in enforcing the Company's or the Bank's rights
hereunder.
 

 
4

--------------------------------------------------------------------------------

(e) Date of Termination.  "Date of Termination" means if Mr. Corrato's service
as a director emeritus is terminated by the Company and/or the Bank for Cause,
the date on which the Notice of Termination is given, or any later date
specified therein within thirty (30) days of delivery of such notice, as the
case may be.


5.         Covenants.


(a) Non-disparagement.  Mr. Corrato agrees that he shall not make, or cause to
be made, any disparaging or critical remarks, comments or statements about or
against the Company or its subsidiaries (including the Bank) or affiliates or
any director, officer, employee or customer of any such entities at any time in
the future, except for any statements by him made pursuant to lawful subpoena or
legal process. The Bank will advise the members of its Board of Directors (and
those of the Company's Board of Directors) and all executive officers of the
Bank and the Company (collectively, the "Persons to be Advised") that they
should not make public statements that are in any way disparaging or negative
towards Mr. Corrato. The Bank will advise the Persons to be Advised that a
non-disparagement agreement is in effect, and will use reasonable efforts to
enforce compliance with this Agreement. Notwithstanding the foregoing agreement,
the parties hereto recognize and acknowledge that the Bank and the Company will
not be liable for statements between the Bank and/or the Company and its
independent auditors, state and federal banking regulators, the Securities and
Exchange Commission or statements necessary to comply with applicable law or
regulation. In addition, nothing contained herein shall prevent any of the
parties hereto from making any truthful statement in connection with any legal
proceeding or investigation by the Company, the Bank or any governmental
authority.


(b) Confidentiality. Except as required by law or regulation (including without
limitation in connection with any judicial or administrative process or
proceeding), Mr. Corrato shall keep secret and confidential and shall not
disclose to any third party (other than the Company or any of its subsidiaries
or affiliates or any persons employed or engaged by such entities) in any
fashion or for any purpose whatsoever any information regarding the Company or
any of its subsidiaries or affiliates which is not available to the general
public to which Mr. Corrato was granted access at any time prior to the
Effective Date or during the Service Period, including, without limitation, any
of the following information relating to the Bank or any Bank subsidiary or
affiliate: business or operations; plans, strategies, prospects or objectives;
products, technology, processes or specifications; research and development
operations or plans; the names and addresses of customers or prospective
customers, including any customer lists; work performed or services rendered for
any customer; any method and/or procedures relating to projects or other work
developed for the Bank or any subsidiary or affiliate; distribution, sales,
service, support and marketing practices and operations; financial condition,
results of operations and prospects; operational strengths and weaknesses; and
personnel and compensation policies and procedures.


(c) Non-Compete.  Mr. Corrato hereby covenants and agrees that, for a period of
one year following the Effective Date (the "Restricted Period"), he shall not,
directly or indirectly, either for himself or for any other individual,
corporation, partnership, limited liability company, joint venture or other
entity (each an "Entity" and collectively, the "Entities") other than for the
Company, the Bank and their subsidiaries, participate in any business
(including, without limitation, any division, group or franchise of a larger
organization) that engages (or proposes to engage) in the commercial or retail
banking business (the "Business") within any of the following counties in
Pennsylvania: Bucks, Chester Delaware, Montgomery and Philadelphia (including
the City of Philadelphia); and Camden County in New Jersey, in each case without
the Bank's prior written consent; provided, that if, as of the date hereof, Mr.
Corrato holds not more than a 3% direct or indirect equity interest in such
Entity, then Mr. Corrato may retain such ownership interest without being deemed
to "participate" in the Business conducted by such Entity.  For purposes of this
Agreement, the term "participate" shall mean having more than a 3% direct or
indirect ownership interest in any Entity, whether as a sole proprietor,
investor, owner, shareholder, partner, member, manager, joint venturer, creditor
or otherwise, or rendering any direct or indirect service or assistance to any
individual, corporation, partnership, limited liability company, joint venture
and other business entity (whether as a director, officer, manager, member,
supervisor, employee, agent, consultant or otherwise), with respect to the
Business.
 


5

--------------------------------------------------------------------------------

(d) Non-Solicitation of Customers.  Mr. Corrato covenants and agrees that during
the Restricted Period he shall not, directly or indirectly, as an employee,
agent, consultant, director, equity holder, member, manager, partner or in any
other capacity, without the Bank's prior written consent (other than for the
benefit of the Company, the Bank and their subsidiaries), solicit, contact, call
upon, communicate with or attempt to communicate with any person or entity that
is or was a customer of the Bank (excluding general solicitations of the public
that are not based in whole or in part on any list of customers of the Bank)
during the one-year period preceding the Effective Date for the purpose of
engaging in opportunities related to the Business or contracts related to the
Business.


(e) Non-Solicitation of Employees.  Mr. Corrato covenants and agrees that during
the Restricted Period he shall not, directly or indirectly, as an employee,
agent, consultant, director, equity holder, member, manager, partner or in any
other capacity, without the prior written consent of the Bank, solicit or induce
any employee of the Company, the Bank or any of their respective  subsidiaries
to leave the employ of such entities (excluding general solicitations of the
public that are not based in whole or in part on any list of employees of such
entities).


(f) Injunctive Relief. Mr. Corrato agrees that damages at law will be an
insufficient remedy to the Company and the Bank in the event that Mr. Corrato
violates any of the provisions of subsections (a), (b), (c), (d) or (e) of this
Section 5, and that the Company or the Bank may apply for and, upon the
requisite showing, be granted injunctive relief in any court of competent
jurisdiction to restrain the breach or threatened or attempted breach of or
otherwise to specifically enforce any of the covenants contained in subsections
(a), (b), (c), (d) or (e) of this Section 5.  Mr. Corrato hereby consents to the
right of the Company and the Bank to seek (i) any injunction (temporary or
otherwise) and (ii) any other court order which may be issued against Mr.
Corrato from violating, or directing Mr. Corrato to comply with, any of the
covenants in subsections (a), (b), (c), (d) or (e) of this Section 5.  Mr.
Corrato also agrees that such remedies that may be obtained shall be in addition
to any and all remedies, including damages, available to the Company or the Bank
against Mr. Corrato for such breaches or threatened or attempted breaches.
 


6

--------------------------------------------------------------------------------

(g) Termination of Other Benefits. In addition to the rights of the Bank set
forth in subsection (f) of this Section 5, in the event that Mr. Corrato shall
violate the terms and conditions of subsections (a), (b), (c), (d) or (e) of
this Section 5, the Company, the Bank and their subsidiaries and affiliates may
terminate any payments or benefits of any type and regardless of source payable
by the Company or its subsidiaries or affiliates, if applicable (including those
set forth in Section 3 hereof), to Mr. Corrato, other than with respect to
payments or benefits to Mr. Corrato under plans or arrangements that are covered
by the Employee Retirement Income Security Act of 1974, as amended ("ERISA").


(h) Termination of the Employment Agreement. Mr. Corrato acknowledges and agrees
that his Employment Agreement shall be terminated as of the Effective Date and
shall thereafter be null and void.


6. Designation of Beneficiary.  Mr. Corrato may from time to time, by providing
a written notification to the Bank and/or the Company, designate any person or
persons (who may be designated concurrently, contingently or successively), his
estate or any trust or trusts created by him to receive benefits which are
provided under the terms of this Agreement.  Each beneficiary designation shall
revoke all prior designations and will be effective only when filed in writing
with the Compensation Committee of the Board of Directors of the Bank (the
"Committee").  If Mr. Corrato fails to designate a beneficiary or if a
beneficiary dies before the date of Mr. Corrato's death and no contingent
beneficiary has been designated, then the benefits which are payable as
aforesaid shall be paid to his estate.  If benefits commence to be paid to a
beneficiary and such beneficiary dies before all benefits to which such
beneficiary is entitled have been paid, the remaining benefits shall be paid to
the successive beneficiary or beneficiaries designated by Mr. Corrato, if any,
and if none to the estate of such beneficiary.


7. Unsecured Promise.  Nothing contained in this Agreement shall create or
require the Company or the Bank to create a trust of any kind to fund the
benefits provided hereunder.  Any insurance policy or other asset acquired or
held by, or on behalf of, the Bank or funds allocated by the Bank in connection
with the liabilities assumed by the Bank pursuant to this Agreement shall not be
deemed to be held under any trust for the benefit of Mr. Corrato or his
beneficiaries or to be a security for the performance of the obligations of the
Bank pursuant hereto but shall be and remain a general asset of the Bank.  To
the extent that Mr. Corrato or any other person acquires a right to receive
payments from the Bank hereunder, such right shall be no greater than the right
of any unsecured general creditor of the Bank.


8. Release of the Company and Related Parties.


(a) In consideration of the payments and the benefits to be provided to Mr.
Corrato pursuant to this Agreement, the sufficiency of which is acknowledged
hereby, Mr. Corrato, with the intention of binding himself and his heirs,
executors, administrators and assigns, does hereby release, remise, acquit and
forever discharge the Company, the Bank and each of their subsidiaries and
affiliates (the "Company Affiliated Group"), their present and former officers,
directors, executives, agents, attorneys and employees, and the successors,
predecessors and assigns of each of the foregoing (collectively, the "Company
Released Parties"), of and from any and all claims, actions, causes of action,
complaints, charges, demands, rights, damages, debts, sums of money, accounts,
financial obligations, suits, expenses, attorneys' fees and liabilities of
whatever kind or nature in law, equity or otherwise, whether accrued, absolute,
contingent, unliquidated or otherwise and whether now known or unknown,
suspected or unsuspected, which Mr. Corrato, individually or as a member of a
class, now has, owns or holds, or has at any time heretofore had, owned or held,
against any Company Released Party in any capacity, including, without
limitation, any and all claims (i) arising out of or in any way connected with
Mr. Corrato's service to any member of the Company Affiliated Group (or the
predecessors thereof) through and including the Effective Date in any capacity,
or the termination of such service in any such capacity as of the Effective
Date, (ii) for severance or vacation benefits, unpaid wages, salary or incentive
payments, (iii) for breach of contract, wrongful discharge, impairment of
economic opportunity, defamation, intentional infliction of emotional harm or
other tort, (iv) for any violation of applicable state and local labor and
employment laws (including, without limitation, the Pennsylvania Human Relations
Act, the Pennsylvania Minimum Wage Act, the Pennsylvania Wage Payment and
Collection Law and all other laws concerning unlawful and unfair labor and
employment practices), (v) for employment discrimination under any applicable
federal, state or local statute, provision, order or regulation, and including,
without limitation, any claim under Title VII of the Civil Rights Act of 1964
("Title VII"), the Civil Rights Act of 1988, the Fair Labor Standards Act, the
Americans with Disabilities Act ("ADA"), ERISA, the Age Discrimination in
Employment Act ("ADEA"), the Older Workers Benefit Protection Act, the Family
and Medical Leave Act and any similar or analogous state or local law or
regulation, and (vi) under the Employment Agreement, excepting only:
 

 
7

--------------------------------------------------------------------------------

(A) the rights of Mr. Corrato as a shareholder of the Company, including his
stock options and restricted stock awards as described in Section 3(f) hereof;


(B) the right of Mr. Corrato to receive COBRA continuation coverage in
accordance with applicable law;


(C) rights to indemnification Mr. Corrato may have under (i) applicable
corporate law, (ii) the articles of incorporation, charter or bylaws of any
entities included in the Company Affiliated Group, (iii) any other agreement
between Mr. Corrato and a Company Released Party, or (iv) as an insured under
any director's and officer's liability insurance policy now or previously in
force;


(D) claims for vested benefits under any health, disability, retirement, life
insurance or other similar "employee benefit plan" (within the meaning of
Section 3(3) of ERISA) of the Company Affiliated Group existing as of the
Effective Date (the "Company Benefit Plans"); and


(E) the rights of Mr. Corrato under this Agreement.


(b) Mr. Corrato acknowledges and agrees that the release of claims set forth in
this Section 8 is not to be construed in any way as an admission of any
liability whatsoever by any Company Released Party, with any such liability
being expressly denied.


(c) The release of claims set forth in this Section 8 applies to any relief no
matter how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages, damages for pain or
suffering, costs, and attorney's fees and expenses.
 

 
8

--------------------------------------------------------------------------------

(d) Mr. Corrato specifically acknowledges that his acceptance of the terms of
the release of claims set forth in this Section 8 is, among other things, a
specific waiver of his rights, claims and causes of action under Title VII, the
ADEA, the ADA and any state or local law or regulation in respect of
discrimination of any kind.


(e) Mr. Corrato covenants and agrees that neither he, nor any person or entity
on his behalf, will file or cause or permit to be filed any civil action, suit,
arbitration or legal proceeding seeking any type of personal relief, or share in
any remedy against the Bank or any other Company Released Party, involving any
matter which: (i) is the subject of this Agreement; (ii) arises from, or relates
or refers in any way to, Mr. Corrato's employment with the Bank, the termination
of that employment, the Employment Agreement, or the action or inaction of any
of the Company Released Parties through and including the Effective Date; or
(iii) occurred at any time in the past up to and including the date of Mr.
Corrato's execution of this Agreement, or involves any continuing effects of any
actions or practices which may have arisen or occurred on or prior to his
execution of this Agreement; provided, however, that nothing in this Agreement
prevents Mr. Corrato from (x) filing, cooperating with, or participating in any
proceeding before the Equal Employment Opportunity Commission or a state fair
employment practices agency, except that he acknowledges that he shall not be
able to recover any monetary benefits in connection with any such claim, charge
or proceeding, or (y) initiating an action to enforce the terms of this
Agreement or pursue claims pursuant to subsections (A) thorough (D) of Section
8(a).


(f) Mr. Corrato shall have a period of 21 days to consider whether to execute
this Agreement. To the extent Mr. Corrato has executed this Agreement within
less than 21 days after its delivery to him, Mr. Corrato hereby acknowledges
that his decision to execute this Agreement prior to the expiration of such
21-day period was entirely voluntary.  If Mr. Corrato accepts the terms hereof
and executes this Agreement, he may thereafter, for a period of seven days
following (and not including) the date of execution (the "Revocation Period"),
revoke this Agreement. If Mr. Corrato determines to revoke this Agreement prior
to the expiration of the Revocation Period, he shall provide a written notice to
the Bank in accordance with Section 13 hereof prior to such expiration. If no
such revocation occurs, this Agreement shall become irrevocable in its entirety,
and binding and enforceable against Mr. Corrato, on the day next following the
day on which the foregoing Revocation Period has elapsed. Any revocation of this
Agreement shall be deemed for all purposes a revocation of this Agreement in its
entirety.


(g) Mr. Corrato acknowledges and agrees that he has not, with respect to any
transaction or state of facts existing prior to the date hereof, filed any
complaints, charges or lawsuits against any Company Released Party with any
governmental agency, court or tribunal.


(h) Mr. Corrato acknowledges and agrees that he has been advised by the Company
and the Bank to consult with independent legal counsel of his choosing in
connection with his review of this Agreement prior to executing this Agreement,
that he has done so or had the opportunity to do so, that he has read and had
the terms of this Agreement explained to him, and that he has entered into this
Agreement voluntarily and with full knowledge of its significance, meaning and
binding effect.  Mr. Corrato acknowledges and agrees that neither the Company
nor the Bank nor their respective agents or representatives has made any
promises, statements or representations, either oral or written, to Mr. Corrato
or anyone else concerning the terms or effects of this Agreement other than
those expressly contained herein.
 


9

--------------------------------------------------------------------------------

(h) In addition to any other remedy available to the Company or the Bank
hereunder, in the event that, as a result of a challenge brought by Mr. Corrato,
the release of claims set forth in Section 8 becomes null and void or is
otherwise determined not to be enforceable, then the obligation of the Bank to
make any additional payments or to provide any additional benefits under this
Agreement shall immediately cease to be of any force and effect, and Mr. Corrato
shall promptly return to the Bank any payments or benefits the provision of
which by the Bank was conditioned on the enforceability of this Agreement.


9. Cooperation.  Mr. Corrato agrees and covenants that he shall in good faith
and to the best of his ability, to the extent reasonably requested, cooperate
with and serve in any capacity requested by the Company or the Bank in any
employment or business dispute, investigation, proceeding or pending or
threatened litigation, including but not limited to the ongoing litigation
Island View Properties, Inc. and Renato J. Gualtieri v. Prudential Savings and
the related case of Lava Funding LLC v. Prudential Savings Bank, Francesco
Gualtieri, Renato Gualtieri and Island View Crossing II, L.P. (together,
"Litigation") in which the Company, the Bank or any of their respective
subsidiaries, directors, officers or employees is a party, and regarding which
Mr. Corrato, by virtue of his employment with the Company and the Bank, has
knowledge or information.  Such cooperation and service in any such Litigation
shall include, without limitation, acting on behalf of, or refraining from
acting against the interest of, the Company, the Bank or any of their respective
subsidiaries, directors, officers or employees.  Mr. Corrato further agrees and
covenants that, in any such Litigation, he shall, without the necessity for
subpoena, provide in any jurisdiction in which the Company or the Bank
reasonably requests, truthful testimony relevant to said Litigation.


10. Full Settlement.  The obligations of the Company and/or the Bank to perform
its respective obligations hereunder shall not be affected by any set-off,
counterclaim, recoupment, defense or other claim, right or action which the
Company and/or the Bank may have against Mr. Corrato or others.  In no event
shall Mr. Corrato be obligated to seek other services or take any other action
by way of mitigation of the amounts payable to him under any of the provisions
of this Agreement.


11. Representations and Warranties.  Each party hereto represents and warrants
to each other that they have carefully read this Agreement and consulted with
respect thereto, to the extent deemed appropriate, with their respective counsel
and that each of them fully understands the content of this Agreement and its
legal effect.  Each party hereto also represents and warrants that this
Agreement is a legal, valid and binding obligation of such party which is
enforceable against it in accordance with its terms.


12. Successors and Assigns.  This Agreement will inure to the benefit of and be
binding upon Mr. Corrato and his assigns and upon the Company and the Bank and
any successor to the Company or the Bank by merger or consolidation or any other
change in form or any other person or firm or corporation to which all or
substantially all of the assets and business of the Company and the Bank may be
sold or otherwise transferred. Any successor to the Company or the Bank by
merger, consolidation or other change in form shall expressly in writing assume
all obligations of the Company or the Bank hereunder as fully as if it had been
originally made a party hereto, and this Agreement shall continue in effect
following any change in control of the Company and/or the Bank.  This Agreement
may not be assigned by any party hereto without the written consent of the other
parties hereto.
 


10

--------------------------------------------------------------------------------

13. Notices.  Any communication to a party required or permitted under this
Agreement, including any notice, direction, designation, consent, instruction,
objection or waiver, shall be in writing and shall be deemed to have been given
at such time as it is delivered personally, or five days after mailing if
mailed, postage prepaid, by registered or certified mail, return receipt
requested, addressed to such party at the address listed below or at such other
address as one such party may by written notice specify to the other party or
parties, as applicable:


If to Mr. Corrato:


Joseph R. Corrato
At the address last appearing on the
personnel records of the Bank


If to the Company and/or the Bank:


Prudential Bancorp, Inc.
Prudential Savings Bank
1834 West Oregon Avenue
Philadelphia, Pennsylvania  19145
Attention: Corporate Secretary


14. Resolution of Disputes.  Any dispute or controversy arising under or in
connection with this Agreement shall be filed and maintained in the Philadelphia
Court of Common Pleas or, if there is a basis for federal jurisdiction, in the
United States District Court for the Eastern District of Pennsylvania. Each
party hereto waives to the fullest extent permitted by applicable law and
regulation any right it may have to a trial by jury with respect to any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
directly or indirectly arising out of, under or in connection with this
Agreement or the transactions contemplated by this Agreement.


15. Withholding.  The Company and/or the Bank may withhold from any amounts
payable under this Agreement such federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.


16. Entire Agreement; Severability.


(a) This Agreement incorporates the entire understanding between the parties
relating to the subject matter hereof, recites the sole consideration for the
promises exchanged and supersedes any prior agreements between the Company
and/or the Bank and Mr. Corrato with respect to the subject matter hereof,
including the Employment Agreement, except as otherwise specifically provided
herein.  In reaching this Agreement, no party has relied upon any representation
or promise except those set forth herein.


11

--------------------------------------------------------------------------------

(b) It is the intention of the parties hereto that the provisions of this
Agreement shall be enforced to the fullest extent permissible under all
applicable laws and public policies, but that the unenforceability or the
modification to conform with such laws or public policies of any provision
hereof shall not render unenforceable or impair the remainder of the Agreement.
 Any term or provision of this Agreement which is invalid or unenforceable in
any jurisdiction shall, as to that jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement or affecting the validity
or enforceability of any of the terms or provisions of this Agreement in any
other jurisdiction.  If any provision of this Agreement is found to be too broad
to be unenforceable, the provision shall be interpreted to be only so broad as
is enforceable.  Mr. Corrato agrees that if any provision of this Agreement is
unenforceable because of the scope, time or geographic area of such provision,
then such provision shall be fully severable and the scope, time or geographic
area of such provision shall be reduced to the extent necessary so as to be
enforceable. The covenants in Section 5 of this Agreement with respect to the
Counties shall be deemed to be separate covenants with respect to each County,
and should any court of competent jurisdiction conclude or find that this
Agreement or any portion is not enforceable with respect to a County, such
conclusion or finding shall in no way render invalid or unenforceable the
covenants herein with respect to the other County.  In all such cases, the
parties shall use their reasonable best efforts to substitute a valid, legal and
enforceable provision which, insofar as practicable, implements the original
purposes and intents of this Agreement. 


17. Amendment; Waiver.


(a) This Agreement may not be amended, supplemented or modified except by an
instrument in writing signed by each party hereto; provided, however, that
notwithstanding anything in this Agreement to the contrary, the Company and the
Bank may amend in good faith any terms of this Agreement, including
retroactively, in order to comply with Section 409A of the Internal Revenue Code
of 1986, as amended.


(b) Failure to insist upon strict compliance with any of the terms, covenants or
conditions hereof shall not be deemed a waiver of such term, covenant or
condition.  A waiver of any provision of this Agreement must be made in writing,
designated as a waiver and signed by the party against whom its enforcement is
sought.  Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.


18. Counterparts; Signatures.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, and all of which shall
constitute one and the same Agreement; it being understood that all parties
hereto need not sign the same counterpart.  Delivery of an executed signature
page of this Agreement by facsimile, electronic mail (including PDF) or other
transmission method shall be as effective as delivery of a manually signed
counterpart of this Agreement.
 

 
12

--------------------------------------------------------------------------------

19. Governing Law.  This Agreement shall be governed by and construed and
enforced in accordance with the laws of the Commonwealth of Pennsylvania
applicable to agreements made and entirely to be performed within such
jurisdiction.


20. Rules of Construction.  The parties hereto have been represented by counsel
during the negotiation, preparation and execution of this Agreement and,
therefore, hereby waive, with respect to this Agreement and the Exhibit attached
hereto, the application of any law, regulation, holding or rule of construction
providing that ambiguities in an agreement or other document shall be construed
against the party drafting such agreement or document.
21. Headings.  The headings of sections in this Agreement are for convenience of
reference only and are not intended to qualify the meaning of any section.  Any
reference to a section number shall refer to a section of this Agreement, unless
otherwise stated.


22. Regulatory Provisions.  Notwithstanding anything to the contrary contained
in this Agreement, any payments to Mr. Corrato by the Company and/or the Bank,
whether pursuant to this Agreement or otherwise, are subject to and conditioned
upon their compliance with, to the extent applicable, Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.






[The next page is the signature page.]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
13

--------------------------------------------------------------------------------



THIS AGREEMENT PROVIDES FOR A WAIVER OF JURY TRIAL PROVISION WHICH AFFECTS YOUR
LEGAL RIGHTS AND MAY BE ENFORCED BY THE PARTIES.


IN WITNESS WHEREOF, Mr. Corrato has hereunto set his hand, and the Company and
the Bank, have caused this Agreement to be executed by their duly authorized
officers, all as of the day and year first written above.




ATTEST:
         
By:
/s/ Regina Wilson
 
/s/ Joseph R. Corrato
Name: Regina Wilson   Name:      Joseph R. Corrato Title: Corporate Secretary  
 
 
 
 
 
   




   
PRUDENTIAL BANCORP, INC. 
                 
By:
 /s/ Bruce E. Miller
        Name: Bruce E.Miller         Title: Chairman  






   
PRUDENTIAL SAVINGS BANK 
                 
By:
/s/ Bruce E. Miller
        Name: Bruce E. Miller         Title: Chairman  





 
 
 
 
 
 
 
 
 
 

 
14

--------------------------------------------------------------------------------

EXHIBIT A


Loan Relationship that Mr. Corrato will assist the Bank
 
[Excluded]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
15